ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract.
This was an appeal from the orders of the Probate Court made in the settlement of the estate of one Johnson, deceased. The executrix had received $3,500.00 from the sale of real estate sold by her as devisee under the provisions of the will, said real estate being located in Pennsylvania. Christopher, a creditor, brought an action against the executrix claiming that she was liable to account for the $3,500.00. The action raised three questions of law: (1) The liability o.f the executrix to account for the $3,500.00 received by her for the sale of real estate in Pennsylvania. (2) The liability for interest and the penalty of 10 per cent. (3) The exception to and disallowance of $750 attorney fee. The lower court held for the plaintiff, whereupon defendant prosecuted error. In sustaining the judgment of the lower court with certain modifications, the Court of Appeals held:
1. As the executrix assumed the responsibility of administering the estate of the decedent and having within the year received proceeds which were subject to the general debts of the decedent, she became at that time chargeable with the same and was subject to the Ohio law in the settlement of said estate and the accounting of proceeds so received. Consequently the $3500.00 was subject to the claim'i of creditors.
2. As there was no evidence that the executrix’ acted criminally or fraudulently in the matter, but acted in good faith the' 10 per cent penalty could not be imposed.
Attorneys — Pugh and Pugh, and L. A. Alcott, for Williams; James H. Hengst, and L. W Jones, for Christopher; all of Columbus.
■8. As the executrix was charged .with the defense of the action and so long as she was proceeding in good faith to defend the same and had reasonable grounds for defense, her expenses by way of attorney fees should be allowed.